In an action by a wife and her husband to recover damages for personal injury and loss of services, the plaintiffs appeal from two orders of the Supreme Court, Queens County, respectively entered May 1, 1964 and May 7, 1964, which granted the defendants’ separate motions and dismissed the complaint as against each defendant for lack of prosecution. Orders reversed, without costs; and defendants’ respective motions to dismiss the complaint denied. The motions were based on plaintiffs’ failure to serve and file a note of issue. Under the circumstances, we give effect to the legislative intent inherent in the recent amendment to the statute (CPLR 3216 [L. 1964, eh. 974] ; see Dooley v. Gray, 22 A D 2d 791). Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.